In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐1848 
NELSON D. EDWARDS, et al., 
                                                 Plaintiffs‐Appellants, 
                                   v. 

MICHAEL JOLLIFF‐BLAKE, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 1:13‐cv‐4558 — Jorge L. Alonso, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 5, 2018 — DECIDED NOVEMBER 1, 2018 
                  ____________________ 

   Before  EASTERBROOK,  HAMILTON,  and  SCUDDER,  Circuit 
Judges. 
    SCUDDER, Circuit Judge. Chicago police oﬃcers obtained a 
warrant and searched the home of Nelson Edwards for drugs 
and  a  suspected  drug  dealer.  After  the  search  turned  up 
neither, Edwards and his family brought suit under 42 U.S.C. 
§ 1983 against the City of Chicago and the police oﬃcers who 
applied  for  and  executed  the  search  warrant.  They  alleged 
their  constitutional  rights  were  violated  when  the  oﬃcers 
2                                                     No. 17‐1848 

obtained  a  warrant  unsupported  by  probable  cause, 
performed  an  unreasonable  search  of  their  home,  and  used 
excessive force during the search. The district court saw the 
material  undisputed  facts  the  other  way  and  granted  the 
defendants’  motion  for  summary  judgment.  We  aﬃrm, 
concluding that probable cause supported the search warrant 
and,  regardless,  the  oﬃcers  are  entitled  to  qualified 
immunity. 
                                 I 
    Nelson Edwards owns a home on South Keeler Avenue in 
Chicago,  where  he  lives  with  his  daughters,  Sherri  and 
Shawna Edwards, and his granddaughter, Shawna Walker. In 
2012, Chicago police oﬃcers searched the Edwardses’ home 
after receiving a warrant authorizing them to look for heroin 
and  an  alleged  drug  dealer  named  Freddy  Sutton.  Michael 
Jolliﬀ‐Blake was the Chicago police oﬃcer who obtained the 
warrant, and he did so on the basis of information provided 
by a confidential informant, “J. Doe.” 
     Four days before the search, Doe reported buying heroin 
in the house from a man he knew as “Fred.” Jolliﬀ‐Blake pre‐
pared  a  warrant  aﬃdavit  based  on  Doe’s  account:  it  stated 
that Doe had bought heroin from Fred for the past couple of 
months; Fred sold heroin out of the basement of the home on 
South Keeler; and Doe had bought and used heroin from Fred 
earlier that day and, while doing so, saw Fred carrying a plas‐
tic  bag  containing  over  100  baggies  of  heroin.  The  aﬃdavit 
also  explained  that  Jolliﬀ‐Blake  showed  Doe  a  photo  of  the 
home on South Keeler, which Doe confirmed was the location 
in which he bought heroin. Jolliﬀ‐Blake then drove Doe to the 
location, where Doe again confirmed his identification of the 
No. 17‐1848                                                         3 

home. Jolliﬀ‐Blake also used a Chicago Police Department da‐
tabase to obtain a photograph of a man named Freddy Sutton, 
who Doe identified as the “Fred” who sold him heroin. Jolliﬀ‐
Blake’s supervisor and an assistant state’s attorney reviewed 
and approved the warrant application. 
   The  next  day—one  day  after  receiving  the  information 
from Doe—Oﬃcer Jolliﬀ‐Blake presented the application to a 
Cook  County Circuit  Court judge. Jolliﬀ‐Blake also brought 
Doe with him, made Doe available for questioning, and pro‐
vided the judge with Doe’s criminal history. The judge then 
questioned Doe under oath, though there is no transcript of 
the proceeding. The judge found that probable cause existed 
and issued the warrant.  
    The oﬃcers conducted the search four days later. Nelson 
and  Sherri  Edwards  were  outside  and  prevented  from 
entering  the  home  and  disrupting  the  search,  which  took 
about  two  hours.  At  some  point,  Nelson  Edwards  tried  to 
enter but was pushed by an oﬃcer and prevented from doing 
so. At another point, Nelson Edwards told the police that the 
home  contained  registered  guns,  which  the  police,  in  turn, 
located.  During  the  search,  a  police  dog  alerted  to  the 
presence  of  drugs  in  the  home,  likely  due  to  prescription 
narcotics found by the oﬃcers.  
    Ultimately, the search uncovered no heroin or other illegal 
drugs. Nor did the police find Freddy Sutton. After the police 
left,  the  Edwardses  noticed  some  limited  property  damage, 
including  a  loose  door  frame,  a  mark  on  a  door,  and  a  cut 
chain on the outdoor fence.  
    In  2013,  the  Edwards  family  filed  suit  under  42  U.S.C. 
§ 1983  against  Oﬃcer  Jolliﬀ‐Blake,  other  Chicago  police 
4                                                      No. 17‐1848 

oﬃcers, and the City of Chicago, alleging violations of their 
civil  rights  through  the  defendants’  procurement  and 
execution  of  a  search  warrant  without  probable  cause, 
including an excessive force claim for the use of force against 
Nelson Edwards. The Edwardses also brought a Monell claim 
against the City, alleging the existence of an unconstitutional 
policy  allowing  police  oﬃcers  to  apply  for  search  warrants 
based  on  information  provided  by  anonymous  John  Doe 
informants. 
    The district court dismissed the Monell claim because the 
Edwardses did not plausibly allege the existence of any policy 
or practice permitting searches without probable cause. As to 
the  claims  against  the  individual  oﬃcers,  the  district  court 
granted  their  motion  for  summary  judgment,  concluding 
based  upon  its  own  review  that  the  search  warrant  was 
supported  by  probable  cause.  It  emphasized  that  Doe  had 
acquired  the  information  based  on  firsthand  observations, 
provided a detailed description of his recent heroin purchase 
from  Fred  at  a  confirmed  location  on  South  Keeler,  and 
personally  appeared  before  the  Cook  County  judge  and 
answered  her  questions.  The  district  court  held  in  the 
alternative  that  the  oﬃcers  were  entitled  to  qualified 
immunity based on their reasonable reliance on the warrant. 
The  district  court  further  concluded  that  the  oﬃcers 
conducted  the  search  in  a  reasonable  manner  and  used  no 
excessive force against Nelson Edwards.  
                                 II 
                                 A 
   In  determining  the  suﬃciency  of  a  warrant  aﬃdavit,  we 
focus on the totality of the information presented to the Cook 
No. 17‐1848                                                         5 

County judge. See United States v. Peck, 317 F.3d 754, 756 (7th 
Cir. 2003). Where, as here,  the aﬃdavit supporting  a search 
warrant relies on information supplied by an informant, the 
analysis  examines  five  primary  factors,  none  of  which  is 
determinative  by  itself:  “the  level  of  detail,  the  extent  of 
firsthand  observation,  the  degree  of  corroboration,  the  time 
between the events reported and the warrant application, and 
whether  the  informant  appeared  or  testified  before  the 
magistrate.” United States v. Glover, 755 F.3d 811, 816 (7th Cir. 
2014).  In  determining  whether  probable  cause  existed,  “we 
look only at what the oﬃcer knew at the time he sought the 
warrant,  not  at  how  things  turned  out  in  hindsight.” 
Beauchamp v. City of Noblesville, Ind., 320 F.3d 733, 743 (7th Cir. 
2003). The law aﬀords “great deference” to the probable cause 
finding  made  by  the  judge  who  evaluated  the  warrant 
application  in  the  first  instance,  and  we  will  uphold  that 
determination  so  long  as  there  is  a  “substantial  basis”  for 
concluding  “that  a  search  would  uncover  evidence  of 
wrongdoing.” Illinois v. Gates, 462 U.S. 213, 236 (1983). 
    These factors support the Cook County judge’s finding of 
probable cause. The information that Doe provided the police 
was based on his detailed, firsthand observations as a long‐
time customer of a heroin dealer he knew as Fred. Doe pro‐
vided  specific  information  regarding  his  recent  heroin  pur‐
chase  from  Fred,  including  the  quantity  that  he  had  pur‐
chased (3 baggies for $30), the quantity that Doe observed that 
Fred possessed (over 100 baggies), and a statement Fred made 
oﬀering to sell Doe more heroin whenever he needed it. The 
police then corroborated Doe’s account by having Doe iden‐
tify a picture of the house, confirm that identification a second 
time by driving Doe to the location, and identify a picture of 
6                                                      No. 17‐1848 

Fred.  The  aﬃdavit  also  established  that  Doe  knew  the  sub‐
stance to be heroin because he injected it shortly after the pur‐
chase  and  found  it  similar  to  the  heroin  he  had  purchased 
from Fred on other occasions. That Doe provided the police 
all  of  this  information  against  his  own  penal  interest  rein‐
forced his credibility. See United States v. Jones, 208 F.3d 603, 
606, 609 (7th Cir. 2000) (explaining that an informant’s relia‐
bility was bolstered because she admitted to purchasing ap‐
proximately twelve pounds of marijuana from the suspect on 
at least three previous occasions).  
    Additionally,  only  one  day  had  passed  between  Doe’s 
purchase of the heroin and Oﬃcer Jolliﬀ‐Blake’s application 
for the warrant. Finally, Doe personally appeared before the 
Cook County judge, giving the judge an opportunity to ask 
questions and thereby “evaluate the informant’s knowledge, 
demeanor, and sincerity.” United States v. Robinson, 724 F.3d 
878,  884  (7th  Cir.  2013).  These  facts  and  circumstances 
combined  to  demonstrate  a  substantial  likelihood  that  the 
search would uncover evidence of a crime, and “the Fourth 
Amendment requires no more.” Gates, 462 U.S. at 236. 
   The Edwardses beg to diﬀer, emphasizing that the warrant 
application said not a word about Doe’s reliability. They also 
contend  that  the  police  did  next  to  nothing  to  corroborate 
Doe’s  account  of  drug  dealing  occurring  at  their  home  and 
provided  no  explanation  in  the  warrant  application  of  how 
the police determined that “Fred” was Freddy Sutton or how 
the drug house that Doe described was determined to be the 
home on South Keeler.  
    That Doe lacked a track record of serving as a reliable po‐
lice  informant  is far from  disqualifying.  Indeed, as  we have 
emphasized before, “[a]t the beginning of his work with the 
No. 17‐1848                                                      7 

police, every informant necessarily provides information for 
the first time.” Guzman v. City of Chicago, 565 F.3d 393, 396 (7th 
Cir. 2009). In the absence of information on Doe’s history of 
reliability, the law required the Cook County judge to assume 
that Doe had no record of past reliability. See United States v. 
Koerth, 312 F.3d 862, 867 (7th Cir. 2002). Statements from an 
informant of unknown reliability may serve to establish prob‐
able cause “if, under the totality of the circumstances, a rea‐
sonable person might consider that the statements are worthy 
of credence.” Id. at 868. That is the case here. 
    To be sure, the Edwardses are right to observe that the of‐
ficers  largely  took  Doe  at  his  word  without  independently 
corroborating  much  of  his  account.  While  the  oﬃcers  took 
steps to have Doe confirm the identity of the house and Fred, 
they did not seek corroboration outside of Doe himself. For 
example,  the  oﬃcers  did  not  ask  Doe  to  wear  a  wire  when 
buying additional heroin from Fred or introduce another in‐
formant to Fred to do so. Put diﬀerently, the steps the police 
took gave them some additional information, but did not “di‐
rectly bolster” Doe’s account that Fred was dealing heroin at 
the home on South Keeler. United States v. Dismuke, 593 F.3d 
582, 588 (7th Cir. 2010), abrogated on other grounds, as recog‐
nized in United States v. Miller, 721 F.3d 435, 438–39 (7th Cir. 
2013). 
    These observations only go so far, though. We must view 
the corroborative eﬀorts the police took against the multiple 
other factors strongly supporting a finding of probable cause. 
And here those facts added up to probable cause: Doe’s de‐
tailed tip was based on firsthand and recent observations; he 
confirmed the identity of the location and person from whom 
he bought the heroin; and then he appeared before the Cook 
8                                                     No. 17‐1848 

County judge and submitted to questioning. The district court 
reached this exact conclusion after conducting a careful and 
detailed review of the record, and we see no basis to disagree. 
    For their part, the Edwardses see disputed factual issues 
at every turn and argue the district court should have sent the 
case  to  trial.  We  disagree.  The  only  facts  “relevant  to 
determining whether probable cause existed are those known 
to  the  police  when  they  apply  for  a  warrant.” 
Beauchamp, 320 F.3d at 745. And, while the Edwardses are able 
to point to certain facts that remain disputed, we do not see 
those facts as both genuine and material to the probable cause 
question. Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012). 
    Consider a few examples. Take the Edwardses’ contention 
that  the  dispute  over  whether  Doe  had  a  prior  relationship 
with  the  police  precludes  summary  judgment.  Viewing  the 
facts in the light most favorable to the Edwardses shows that 
Doe first met the oﬃcers only shortly before he gave the tip 
and, more specifically, just after he came into police custody 
while high on heroin, craving more heroin, and in a state of 
mind where he was willing to do about anything to get that 
heroin, including serve as a police informant.  
    Even if all true, we fail to see how this materially alters the 
probable cause analysis. The warrant aﬃdavit made no rep‐
resentations that Doe had a prior relationship with the police 
or a track record of providing reliable information. Further, 
the aﬃdavit made clear that Doe was a heroin user, and the 
Cook  County  judge  was  provided  with  Doe’s  criminal  his‐
tory. And the police certainly are not playing in foul territory 
by  choosing  to  talk  to  heroin  users  about  where  and  from 
whom they buy heroin.  
No. 17‐1848                                                        9 

    Take  another  example.  The  Edwardses  emphasize  that 
Doe  was  unable  to  identify  the  address  and  location  of  the 
drug house at his depositions. Doe’s inability to recall the ad‐
dress of the house during his depositions in 2015, however, 
does not create a genuine dispute of fact as to whether Doe 
identified  the  home  on  South  Keeler  as  the  drug  house  in 
2012.  Doe  never  wavered  in  his  assertion  that  he  had  pur‐
chased heroin from the house he had identified for the oﬃc‐
ers, even if three years later he provided confused testimony 
regarding the exact location of the house.  
    Finally, the Edwardses point out that during the course of 
the  litigation,  Oﬃcer  Jolliﬀ‐Blake  originally  provided  incor‐
rect information regarding Doe’s identity in his discovery re‐
sponses.  Jolliﬀ‐Blake  amended  his  discovery  responses,  ex‐
plaining that his error was the product of having 8–10 inform‐
ants at any given time and apparently not keeping organized 
or detailed logs about each of the informants. What is clear, 
however, is that the Edwardses had a full and fair opportunity 
to  depose  J.  Doe  after  Jolliﬀ‐Blake  made  the  correction.  At 
summary  judgment,  the  Edwardses  pointed  to  no  evidence 
indicating that the person who provided the tip was not the 
same  person  who  appeared  before  the  Cook  County  judge 
and who they later deposed. 
    While our  dissenting  colleague is  correct  to observe  that 
the  district  court  originally  noted  that  Oﬃcer  Jolliﬀ‐Blake’s 
changed discovery responses raised credibility issues, the dis‐
trict court ultimately concluded that no factual dispute pre‐
cluded  a  determination  that  probable  cause  existed.  State‐
ments made in the course of ruling on a discovery dispute do 
not  change  this  determination,  which  was  based  on  the 
court’s careful review of the record. And on this record, the 
10                                                      No. 17‐1848 

oﬃcer’s confusion and poor recordkeeping do not negate the 
Cook County judge’s finding of probable cause based on an 
informant that personally appeared before her. 
   The Edwardses have not identified a genuine dispute as to 
any fact that is material to our probable cause inquiry. 
                                  B 
    We  also  see  no  constitutional  infirmity  in  the  oﬃcers’ 
execution of the search. They had a warrant to search a single‐
family home for illegal drugs and that is what they did. They 
were not required to call oﬀ the search because the home did 
not  fit  the  stereotype  of  a  stash  house.  Rather,  our  caselaw 
requiring oﬃcers to abandon a search addresses scenarios in 
which the warrant plainly did not describe the location to be 
searched, such as where, for example, the warrant described 
a single‐family home and the oﬃcers arrived to find a multi‐
unit building. See Guzman, 565 F.3d at 397–98; Jacobs v. City of 
Chicago,  215  F.3d  758,  771  (7th  Cir.  2000)  (same).  The 
Edwardses  attempt  to  shoehorn  the  facts  at  hand  into  this 
body of caselaw, noting minor inconsistencies between how 
the home at South Keeler was described in the warrant and 
how the oﬃcers encountered it. For instance, the Edwardses 
point  out  that  their  basement  was  a  small,  cluttered  area, 
which  is  inconsistent  with  it  being  a  site  to  run  a  heroin 
operation.  But these small inconsistencies, pointed out with 
the  benefit  of  hindsight,  would  not  have  given  the  oﬃcers 
good reason to believe they were searching the wrong home. 
   Nor are we aware of any rule requiring oﬃcers executing 
a valid warrant to abandon the search if drugs are not imme‐
diately  seen  or  found.  Here,  the  police  dog  alerted  for  the 
presence of narcotics in the home and Nelson Edwards told 
No. 17‐1848                                                        11 

the oﬃcers that there were guns in the home, which the oﬃc‐
ers  then  had  to  locate.  Faced  with  these  circumstances,  the 
Fourth Amendment did not require the oﬃcers to call oﬀ the 
search. We cannot  say  that  the  oﬃcers’  taking two hours to 
search  an  entire  home  exceeded  the  bounds  of  reasonable‐
ness. See United States v. Jennings, 544 F.3d 815, 818 (7th Cir. 
2008).  
    The police were also on solid legal ground in detaining the 
Edwardses  during  the  search,  as  a  warrant  founded  on 
probable  cause  carries  with  it  the  “categorical  authority  to 
detain  any  occupant  of  the  subject  premises  during  the 
search.” Id. Furthermore, the district court properly rejected 
Nelson Edwards’ excessive force claim. A push by an oﬃcer 
to stop Nelson Edwards from running into a house that was 
subject to an ongoing search was objectively reasonable under 
the  circumstances.  See  Graham  v.  Connor,  490  U.S.  386,  397 
(1989). 
                                 III 
    So,  too,  do  we  agree  with  the  district  court’s  conclusion 
that, even assuming the search warrant was not supported by 
probable cause, the oﬃcers are entitled to qualified immunity 
for their conduct in procuring and executing the warrant. In 
assessing  qualified  immunity,  we  ask  two  questions: 
“(1) whether the facts, taken in the light most favorable to the 
plaintiﬀ,  show  that  the  defendants  violated  a  constitutional 
right;  and  (2)  whether  that  constitutional  right  was  clearly 
established  at  the  time  of  the  alleged  violation.”  Betker  v. 
Gomez,  692  F.3d  854,  860  (7th  Cir.  2012).  We  conduct  this 
inquiry against the backdrop of the Supreme Court’s repeated 
(and recent) reminders “not to define clearly established law 
at a high level of generality” and with the understanding that 
12                                                      No. 17‐1848 

qualified immunity “protects all but the plainly incompetent 
or those who knowingly violate the law.” Kisela v. Hughes, 138 
S. Ct. 1148, 1152 (2018); see also White v. Pauly, 137 S. Ct. 548, 
551–52 (2017). 
    An “oﬃcer who relies on a subsequently invalidated war‐
rant may be liable for § 1983 damages only if the warrant ap‐
plication was ‘so lacking in indicia of probable cause as to ren‐
der  oﬃcial  belief  in  its  existence  unreasonable.’”  Junkert  v. 
Massey,  610  F.3d  364,  369  (7th  Cir.  2010)  (quoting  Malley  v. 
Briggs, 475 U.S. 335, 345 (1986)). This standard derives from, 
and is applied much like, the standard for the good‐faith ex‐
ception to the exclusionary rule. Id. An oﬃcer faces personal 
liability only if “courts have clearly held that a materially sim‐
ilar aﬃdavit previously failed to establish probable cause un‐
der facts that were indistinguishable from those presented in 
the case at hand” or if “the aﬃdavit is so plainly deficient that 
any  reasonably  well‐trained  oﬃcer  would  have  known  that 
his  aﬃdavit  failed  to  establish  probable  cause  and  that  he 
should not have applied for the warrant.” Id. (quoting Koerth, 
312 F.3d at 870). 
    Time  and  again  we  have  upheld  warrants  based  on  an 
informant’s recent and firsthand account of criminal activity. 
See, e.g., Dismuke, 593 F.3d at 588 (upholding warrant based 
on  informant’s  tip  that  he  had  personally  observed  the 
suspect with guns in his home within the last week); United 
States v. Sims, 551 F.3d 640, 644 (7th Cir. 2008) (concluding that 
an aﬃdavit based on informant’s tip that he had seen drugs 
on the suspect and in the suspect’s residence within the past 
72  hours  “clearly  supported  a  determination  of  probable 
cause”).  Here,  the  aﬃdavit  contained  detailed  information 
about Doe’s recent purchase of heroin, explaining where Doe 
No. 17‐1848                                                         13 

bought the drugs, who he bought them from, and the steps 
the police took to confirm Doe’s identification of the location 
and Fred as the seller. Oﬃcer Jolliﬀ‐Blake presented Doe to 
the Cook County judge, who then proceeded to question Doe. 
There  was  no  reason  the  oﬃcers  should  have  doubted  the 
suﬃciency  of  these  actions  once  the  Cook  County  judge—
relying  upon  the  totality  of  this  information—approved  the 
application and issued the warrant. The district court reached 
the same conclusion: that probable cause existed to support 
the warrant. While not dispositive, agreement by neutral fact‐
finders  that  probable  cause  existed  “certainly  is  further 
evidence  that  [the  oﬃcers’]  reliance  on  the  aﬃdavit  was 
reasonable.” United States v. Harju, 466 F.3d 602, 611 n.5 (7th 
Cir. 2006). 
     The Edwardses posit that the police procured the warrant 
with  a  reckless  disregard  for  the  truth.  It  is  “clearly  estab‐
lished ‘that a warrant request violates the Fourth Amendment 
if  the  requesting  oﬃcer  knowingly,  intentionally,  or  with 
reckless disregard for the truth, makes false statements in re‐
questing the warrant and the false statements were necessary 
to the determination that a warrant should issue.’” Lawson v. 
Veruchi,  637  F.3d  699,  705  (7th  Cir.  2011)  (quoting  Knox  v. 
Smith, 342 F.3d 651, 658 (7th Cir. 2003)). The standard requires 
a showing that the Edwardses cannot make: that “the oﬃcers 
entertained serious doubts as to the truth of their statements, 
had obvious reasons to doubt the accuracy of the information 
reported, or failed to inform the judicial oﬃcer of facts they 
knew would negate probable cause.” Beauchamp, 320 F.3d at 
743. 
14                                                 No. 17‐1848 

    As the Edwardses see it, multiple omissions on the oﬃc‐
ers’ part evince their reckless disregard for the truth. They as‐
sert that the oﬃcers failed to disclose Doe’s severe heroin ad‐
diction,  the  coercive  (heroin‐craving)  circumstances  under 
which he provided the tip, and his failure to adequately iden‐
tify his supplier and the house where he claimed to have pur‐
chased drugs. The Edwardses also argue that the oﬃcers un‐
reasonably relied upon “an obviously impaired witness” who 
gave them inconsistent information, and then recklessly failed 
to corroborate this information.  
     These  omissions  were  either  presented  to  the  Cook 
County  judge  or  irrelevant  to  the  probable  cause 
determination. Foremost, the Edwardses too discount, if not 
entirely overlook, that Doe appeared before the Cook County 
judge. They also  ignore that the oﬃcers provided the judge 
with Doe’s criminal history and the aﬃdavit contained much 
of the purportedly omitted information, including Doe’s use 
of heroin. More to the point, the aﬃdavit stated that Doe had 
been using heroin for over two years, had used heroin the day 
before, and had bought heroin from Fred “numerous times” 
in the past two months. It was no secret to anyone that Doe 
was a heroin addict. And it could not have possibly been news 
to the Cook County judge that Doe, as an addict, may have 
been  impaired,  suﬀering  from  withdrawal,  and  had  an 
incentive to cooperate with the police. Judges, too, live in the 
real  world  and  “are  aware  that  informants  are  frequently 
facing charges and hoping for deals.” Molina ex rel. Molina v. 
Cooper,  325  F.3d  963,  970  (7th  Cir.  2003).  Given  Doe’s 
appearance and the oﬃcers’ disclosures, this is a far cry from 
a  situation  involving  the  “wholesale  omission  of  damaging 
credibility information.” Glover, 755 F.3d at 818.  
No. 17‐1848                                                       15 

    The  Edwardses  further  argue  that  the  oﬃcers  failed  to 
disclose Doe’s confusion as to the location of the drug house. 
The  Edwardses  point  to  nothing  in  the  record,  however, 
indicating  the  oﬃcers  had  reason  to  doubt  Doe’s 
identification of the drug house at the time they applied for 
the warrant. They instead rely on Doe’s inability to recall the 
address of the drug house at his depositions years later. It is 
unclear  how  the  oﬃcers  could  have  disclosed  something  to 
the Cook  County judge that they did not  know  at the time. 
The  Edwardses  cannot  manufacture  a  factual  dispute  with 
after‐the‐fact confusion. 
    Nor does the oﬃcers’ minimal corroboration show a reck‐
less  disregard  for  the  truth  suﬃcient  to  overcome  qualified 
immunity,  especially  in  light  of  the  other  factors  indicating 
the reliability of Doe’s information. At the time they applied 
for  the  warrant,  Doe  had  identified  the  residence  on  South 
Keeler as the drug house, from a picture and in person. The 
oﬃcers  had  no  reason  to  doubt  the  accuracy  of  this  infor‐
mation and instead, may have reasonably assumed that some‐
one  with  a  drug  habit  would  be  able  to  identify  the  house 
where  he  had  recently  purchased  drugs.  The  aﬃdavit  out‐
lined the steps that Jolliﬀ‐Blake took to corroborate Doe’s ac‐
count. Armed with this information, “[t]he state judge could 
have  told the  police  that they  needed to do more  investiga‐
tion; by issuing the warrant instead, the judge entitled the po‐
lice to search without the risk of personal liability.” Walker v. 
Weatherspoon, 900 F.3d 354, 358 (7th Cir. 2018). 
    The record does not support the conclusion that the oﬃc‐
ers recklessly attempted to mislead the Cook County judge, 
and  the  oﬃcers  are  entitled  to  qualified  immunity.  See  e.g., 
16                                                        No. 17‐1848 

Archer v. Chisholm, 870 F.3d 603, 615–16 (7th Cir. 2017) (reject‐
ing  the  argument  that  defendants  recklessly  provided  mis‐
leading statements in the warrant application and concluding 
defendants  were  entitled  to  qualified  immunity);  Junkert, 
610 F.3d at 370 (concluding oﬃcers were entitled to qualified 
immunity based on  their reasonable  belief that  the  aﬃdavit 
established probable cause even though it left “much to be de‐
sired”).  
                                  IV 
    The district court properly entered judgment for the City 
of Chicago on the Monell claim. The Monell claim arises out of 
the Chicago Police Department’s policy and practice of using 
John Doe informants and, most importantly, is premised on 
the  same  conduct  upon  which  the  Edwardses  base  their 
claims against the individual oﬃcers. Because the Edwardses 
cannot  make  out  a  constitutional  violation  in  their  claim 
against the individual oﬃcers, there can be no viable Monell 
claim  based  on  the  same  allegations.  City  of  Los  Angeles  v. 
Heller, 475 U.S. 796, 799 (1986); see also White v. City of Chicago, 
829  F.3d  837,  844  (7th  Cir.  2016)  (“Probable  cause  also 
establishes that White did not suﬀer a constitutional  injury, 
which is a necessary element of a Monell claim.”). 
    Finally,  the  district  court  did  not  abuse  its  discretion  in 
denying the Edwardses’ motion to compel Doe’s Registered 
Cooperating Individual file. We will reverse a district court’s 
denial of a motion to compel only upon a “clear showing that 
the denial of discovery resulted in actual and substantial prej‐
udice.” Gonzalez v. City of Milwaukee, 791 F.3d 709, 713 (7th Cir. 
2015). The district court determined that the file was not rele‐
vant because it related only to Doe’s track record as an inform‐
No. 17‐1848                                                     17 

ant after he provided the tip in question. We agree, and con‐
clude  that  the  Edwardses  have  not  made  out  the  requisite 
showing of prejudice.  
   For  these  reasons,  the  district  court  correctly  concluded 
the search warrant was supported by probable cause and the 
oﬃcers’ conduct in executing the warrant was reasonable. We 
AFFIRM.  
18                                                   No. 17‐1848 

    HAMILTON,  Circuit  Judge,  dissenting  in  part.  Plaintiﬀs’ 
claims against defendant Jolliﬀ‐Blake should be remanded for 
trial. As recognized by Judge Chang, the first district judge to 
handle this case, both Oﬃcer Jolliﬀ‐Blake and the “John Doe” 
informant who testified have significant credibility problems. 
Those credibility problems call into question the foundation 
for  the  search  warrant.  A  jury  should  decide  the  claims 
against Jolliﬀ‐Blake. 
    Eleven  police  oﬃcers  arrived  at  plaintiﬀs’  home  with  a 
warrant to search the house for drugs. It was not a promising 
site for finding a round‐the‐clock drug operation. Nelson Ed‐
wards had owned the home for 41 years. In 2012, he was 72 
years old and had retired after working for 31 years for the 
University of Illinois at Chicago. He lived at the house with 
his  two  daughters  and  his  twelve‐year‐old  granddaughter. 
Police  oﬃcers  found  no  drugs  beyond  prescription  medica‐
tion. In fact, upon entry, it was clear enough to the oﬃcers that 
they likely had the wrong house that the supervising sergeant 
ordered the “white glove” treatment. A short while into the 
search,  Mr.  Edwards’  daughter  overheard  one  oﬃcer  say, 
“We’ve been bamboozled again.”  
    The central claim in this lawsuit is that Oﬃcer Jolliﬀ‐Blake 
made false statements, either knowingly or recklessly, to the 
judge who issued the search warrant. See, e.g., Molina ex rel. 
Molina v. Cooper, 325 F.3d 963, 968 (7th Cir. 2003). The plain‐
tiﬀs contend that Oﬃcer Jolliﬀ‐Blake was at least reckless in 
obtaining a search warrant for their home based on what he 
was supposedly told by an unreliable heroin addict, one who 
was desperately “dope‐sick” and desperate to tell the police 
something—or  anything.  It’s  not  surprising  that  heroin  ad‐
dicts are sources of information about where to buy heroin. 
No. 17‐1848                                                         19 

But  the  key  questions  are  what  Oﬃcer  Jolliﬀ‐Blake  knew 
when he sought the warrant, and whether he had obvious rea‐
sons to doubt the information he reported to the judge. E.g., 
Beauchamp v. City of Noblesville, 320 F.3d 733, 742–43 (7th Cir. 
2003),  citing  Malley  v.  Briggs,  475  U.S.  335,  345,  341  (1986) 
(qualified immunity protects “all but the plainly incompetent 
or those who knowingly violate the law”). 
    To be clear, if we accept the defendants’ final version of the 
facts here, then all defendants were entitled to summary judg‐
ment. The majority’s account of the law applicable to the de‐
fense’s final version of the facts is correct. The search of the 
plaintiﬀs’ home was a fruitless fiasco, but it did not violate the 
Fourth Amendment if it was based on a mistaken but honest 
judgment to trust what the informant told the police. 
    But I disagree with my colleagues because two genuine is‐
sues  of  material  fact  are  at  the  heart  of  plaintiﬀs’  claims 
against Oﬃcer Jolliﬀ‐Blake. Conflicting testimony from Jolliﬀ‐
Blake and “Doe” means that neither’s testimony can or should 
be accepted for purposes of summary judgment. The first is‐
sue  is  the  sheer  identity  of  the  “John  Doe”  informant  upon 
whom the search warrant application was based. The second 
is which house “John Doe” supposedly told Jolliﬀ‐Blake was 
where he had bought heroin.  
   The majority accepts as undisputed the final answers pro‐
vided  in  discovery  by  Jolliﬀ‐Blake  and  then  by  Doe. As  ex‐
plained below, however, those final answers conflicted with 
repeated,  sworn  testimony  from  both  Jolliﬀ‐Blake  and  John 
Doe on the same subjects. 
   The defense attributes the changing answers under oath to 
confusion and the fallibility of memory. Fair enough, but this 
20                                                              No. 17‐1848 

is summary judgment. Plaintiﬀs are entitled to the benefit of 
any admissible evidence favoring their claims and conflicts in 
the  evidence,  as  well  as  reasonable  inferences  favorable  to 
their  claims.  Reeves  v.  Sanderson  Plumbing  Products,  Inc.,  530 
U.S. 133, 150 (2000); see also Anderson v. Liberty Lobby, Inc., 477 
U.S. 242, 249 (1986) (a “judge’s function” on summary judg‐
ment is not “to weigh the evidence and determine the truth of 
the matter but to determine whether there is a genuine issue 
for  trial”);  Muhammad  v.  Pearson,  900  F.3d  898,  902  (7th  Cir. 
2018), citing Zimmerman v. Doran, 807 F.3d 178, 182 (7th Cir. 
2015). A jury hearing both Jolliﬀ‐Blake’s and John Doe’s con‐
flicting  answers  on  critical  facts  could  reasonably  conclude 
that neither should be believed about any important fact. See 
Reeves, 530  U.S.  at  147 (relying  on  “general principle  of evi‐
dence law that the factfinder is entitled to consider a party’s 
dishonesty  about  a  material  fact  as  ‘aﬃrmative  evidence  of 
guilt’”), quoting Wright v. West, 505 U.S. 277, 296 (1992).1 
   Oﬃcer  Jolliﬀ‐Blake’s  Original  Version:  From  the  beginning, 
plaintiﬀs sought the identity of the “John Doe” who suppos‐
edly claimed he had bought heroin at plaintiﬀs’ home in June 
2012.  The  defense  refused,  asserting  that  the  information 
should be kept confidential. Plaintiﬀs then served requests for 
admissions under Federal Rule of Civil Procedure 36. Jolliﬀ‐
Blake answered the requests for admission twice, on Decem‐
ber 2, 2013, and again on January 29, 2014, with amendments 
not relevant here.  

                                                 
      1 I agree with my colleagues’ decisions about claims against all other 

defendants.  If  Jolliff‐Blake  was  dishonest  or  reckless  in  obtaining  the 
search warrant, plaintiffs could hold him accountable for the restraints on 
their liberty and the use of force against Mr. Edwards during an unconsti‐
tutional search. 
No. 17‐1848                                                       21 

    In  those  twice‐sworn  answers,  Jolliﬀ‐Blake  claimed  that: 
(1) he knew the identity of John Doe at the time of the search 
but no longer knew it; (2) he had kept no written notes or rec‐
ords of Doe’s real name, address, or telephone number; (3) he 
had never registered Doe as an informant under Chicago po‐
lice  policies;  and  (4)  he  had  not  used  Doe  as  an  informant 
since the debacle at the Edwards’ home.  
    After  responding  to  the  requests  for  admissions,  Jolliﬀ‐
Blake also answered plaintiﬀs’ interrogatories, first on March 
5, 2014 and again on August 20, 2014. Those sworn answers 
repeated that, after the search of the plaintiﬀs’ home in June 
2012, Jolliﬀ‐Blake had not used Doe again to obtain search or 
arrest  warrants  and  that  Doe  had  not  been  registered  as  an 
informant. 
    Plaintiﬀs  then  moved  to  compel  defendants  to  identify 
“Doe.”  Judge  Chang  held  a  hearing  on August  5,  2014.  He 
pointed out that the search had failed to uncover the alleged 
drug‐dealer, any drugs, or any drug paraphernalia, rendering 
the representation “that there was a drug operation operating 
supposedly  night  and  day  in  that  basement”  a  “falsity.”  In 
terms of whether Oﬃcer Jolliﬀ‐Blake knowingly or recklessly 
disregarded the truth, the judge observed that “right now you 
have, as far as the records show, oﬃcers who took the word 
of someone who had just supposedly gotten high and bought 
drugs at this location and they didn’t ask him why he is coop‐
erating.” At that hearing, however, Judge Chang postponed 
ruling  on  the  motion  to  compel  until  after  Oﬃcer  Jolliﬀ‐
Blake’s deposition. 
   Oﬃcer Jolliﬀ‐Blake’s New Story: Faced with a likely order to 
disclose Doe’s identity, Jolliﬀ‐Blake changed his story a few 
days before his deposition. He filed a motion under Rule 36(b) 
22                                                    No. 17‐1848 

for leave to change his answers to four requests to admit. In 
the new answers, Jolliﬀ‐Blake claimed that all of his testimony 
up to that point had been about the wrong “John Doe.” Jolliﬀ‐
Blake now claimed that: (1) he actually did know Doe’s true 
name; (2) he did keep records of Doe’s identity; (3) Doe in fact 
had been registered as an informant; and (4) he had actually 
used Doe as an informant again after the search of the plain‐
tiﬀs’ home.  
      This is how Jolliﬀ‐Blake himself amended his answers:  
      Request No. 25. The defendant responding to this Re‐
      quest to Admit knows the true name of the “John Doe” 
      informant  who  gave  information  leading  to  the  issu‐
      ance of Search Warrant #12 SW 6213. 
      Withdrawn Answer: Denied 
      Amended Answer: Admit 
      Request No. 31. The defendant responding to this Re‐
      quest to Admit kept no written notes or records of the 
      name, address, or telephone number of the “John Doe” 
      informant  who  gave  information  leading  to  the  issu‐
      ance of Search Warrant #12 SW 6213. 
      Withdrawn Answer: Admit 
      Amended Answer: Admit  defendant  kept  no  written 
      notes or records of the address or telephone number of 
      the  “John  Doe”  informant.  Deny  defendant  kept  no 
      written notes or records of the name of the John Doe 
      informant. 
      Request No. 32. The defendant responding to this Re‐
      quest to Admit has never registered the “John Doe” in‐
      formant who gave information leading to the issuance 
No. 17‐1848                                                   23 

   of Search Warrant # 12 SW 6213 5 as a Registered Co‐
   operating Individual as defined in the Chicago Police 
   Department policies and procedures. 
   Withdrawn Answer: Admit 
   Amended Answer: Deny 
   Request No. 34. The defendant responding to this Re‐
   quest to Admit has not used the “John Doe” informant 
   who gave information leading to the issuance of Search 
   Warrant #12 SW:6213 as an informant since using him 
   to obtain Search Warrant #12 SW 6213. 
   Withdrawn Answer: Admit 
   Amended Answer: Deny 
    Oﬃcer Jolliﬀ‐Blake attributed this dramatic change in his 
repeated, sworn testimony to an epiphany he supposedly ex‐
perienced  when  he  read  his  partner’s  deposition  testimony 
describing  the  “John  Doe”  for  this  search  warrant.  Jolliﬀ‐
Blake  claimed  he  realized  then  that  when  he  had  answered 
the requests to admit, he “mistakenly confused the [relevant] 
informant with two other informants that he was also using 
about the same time in the 11th District who were physically 
similar in color, size and stature to the [relevant] Informant.” 
   Plaintiﬀs did not buy this explanation. In opposing Jolliﬀ‐
Blake’s motion to withdraw his admissions, they pointed out 
how many times he had repeated the original version under 
oath and how much work their attorneys had done based on 
the original version. They also argued that his new answers 
24                                                             No. 17‐1848 

were just false. They questioned whether there had actually 
been a real John Doe for this search warrant.2 
   Judge  Chang’s  oral  decision  on  the  motion  to  withdraw 
admissions  was  sensible.  He  allowed  Oﬃcer  Jolliﬀ‐Blake  to 
withdraw his admissions, but he explained that the changing 
answers presented credibility issues for a jury: 
      At this point it is better to allow the plaintiﬀ to cross‐
      examine on the changes rather than to lock in the de‐
      fendant on a version of events that, at least according 
      to the defendant, [is] not accurate anymore. 
      This  goes  right  to  the  heart  of  the  merits  of  the  case. 
      And there was some time passage, obviously, between 
      the underlying events in this case and the answers to 
      the  request  to  admit.  He  has  worked  on,  you  know, 
      many, many investigations since then. And so I will al‐
      low  this  amendment  so  that  we  have  the  fact  finder, 
      you  know,  the  jury,  actually  decide  on  the  back  and 
      forth of testimony as opposed to on really a discovery 
      issue. 
      This does not meant that he should not have been bet‐
      ter prepared to answer the requests to admit. This was 
      obviously  a  crucial  issue,  and  it  really  should  have 

                                                 
      2 Confidential police records submitted in camera show that months 

after the fruitless search of plaintiffs’ home (and after time for an internal 
investigation), Officer Jolliff‐Blake recorded using the same “John Doe” as 
making three controlled drug buys within one week. The records indicate 
that Doe received no money and produced not even one arrest. These sup‐
posed buys were apparently the minimum needed to “register” Doe as a 
“registered  cooperating  individual,”  which  could  strengthen  a  claim  in 
court that his identity should be kept confidential. 
No. 17‐1848                                                      25 

   been  the  focus  of  a  searching  inquiry  of  his  own 
   memory, but it is going to be up to the fact finder to 
   decide as opposed to leaving it to the request to admit. 
Nov. 21, 2014 Tr. 18. Judge Chang also required the defense 
to  pay  some  costs  of  follow‐up  discovery  required  by  the 
changes in Jolliﬀ‐Blake’s testimony. 
    The  judge’s  approach  had  a  sound  legal  basis.  When  a 
party obtains relief from an admission under Rule 36(b), both 
answers are admissible as an opposing party’s admission and 
can be used to impeach the witness. 8B Wright & Miller, Fed‐
eral Practice & Procedure § 2264 (3d ed.). That is essentially the 
same result as when a deposition witness changes an answer 
under Rule 30(e). Thorn v. Sundstrand Aerospace Corp., 207 F.3d 
383,  389  (7th  Cir.  2000)  (amending  deposition  answer  does 
“not remove the issue from the jury” because “fortunately the 
rule requires that the original transcript be retained . . . so that 
the trier of fact can evaluate the honesty of the alteration”); 8A 
Wright & Miller, Federal Practice and Procedure § 2118 (3d ed.) 
(“the  preferable  rule  seems  to  be  that  the  original  answers 
must of course remain in the record” and can be used for im‐
peachment purposes at trial).  
    “John Doe’s” Testimony: In the wake of Jolliﬀ‐Blake’s new 
story,  Judge  Chang  also  ordered  disclosure  of  John  Doe’s 
identity. Defendants identified the person who they claimed 
had provided the basis for this search warrant, and plaintiﬀs 
took his deposition. To call him a diﬃcult witness is an un‐
derstatement. His deposition was conducted in three sessions. 
26                                                              No. 17‐1848 

The first two ended when he just walked out. To call his testi‐
mony confused is even more of an understatement.3  
    Doe’s account of where he had supposedly bought heroin 
was  a  moving  target.  During  his  first  session,  he  testified—
repeatedly—the  he  had  bought  the  drugs  from  a  house  on 
Flournoy Street, not from the plaintiﬀs’ home on Keeler Ave‐
nue. Doe referred to Flournoy Street a dozen times. He em‐
phasized  that,  although  “I  don’t  know  addresses,”  “If  you 
needed dope, everybody would just say go down—go down 
to Flournoy.”4 Plaintiﬀ’s attorney was the first to mention “the 
800  block  of  South  Keeler,”  where  plaintiﬀs  lived,  but  Doe 
stuck  to  his  Flournoy  answers  until  right  before  the  abrupt 
end of the deposition when he stumbled onto “Arthington.” 
Doe’s  later  two  sessions  hewed  more  closely  to  the  defend‐
ants’ preferred version, that he bought heroin from the plain‐
tiﬀs’ house at the corner of South Keeler and Arthington. 
   These conflicts in a witness’s testimony on a critical issue 
present  genuine  issues  of  fact.  Parties  moving  for  summary 
judgment are not entitled to “cherry‐pick” only the evidence 

                                                 
      3 In addition to oscillating between incoherent combativeness and ap‐

pearing to drift off to sleep, the witness peppered his testimony with easily 
disprovable and  pointless lies.  For  example,  he  said  his  parents died  in 
Hurricane Katrina. In reality, he had recently been convicted of defraud‐
ing his mother, who lived in Illinois. He said he attended a high school in 
New Orleans that does not exist. He actually attended high school in Illi‐
nois. 
      4 Early in the deposition, the witness hesitated and said: “Pretty sure 

that’s  the  street  name.  Or  Lexing  –  no.  Wait  –  Lexington.  Flournoy. 
Flournoy.” The target of the drug search was ostensibly one Freddie Sut‐
ton, who had a long list of drug‐related arrests and whose long‐time resi‐
dence was several blocks away on Lexington, near Flournoy. 
No. 17‐1848                                                       27 

most favorable to them. E.g., Malin v. Hospira, Inc., 762 F.3d 
552, 564 (7th Cir. 2014). When moving parties make that mis‐
take, it’s the court’s job to correct the mistake, not to repeat it. 
Id. 
    The  Majority’s  Excuses  for  the  Defense:  The  majority 
acknowledges Doe’s “confused” testimony and Jolliﬀ‐Blake’s 
“confusion  and  poor  recordkeeping.”  Ante  at  9–10.  Yet  the 
majority finds no reason to doubt the (final) versions of their 
testimony  supporting  the  search  warrant.  Respectfully,  as 
Judge Chang recognized in the district court, it is not the task 
of a district court or this court to sort out such factual disputes 
on summary judgment. 
    Confusion, poor recordkeeping, and the eﬀects of time on 
memory may be reasonable explanations for the conflicts, but 
they are not the only ones. A reasonable jury could also con‐
clude  that  if  Oﬃcer  Jolliﬀ‐Blake  was  willing  to  testify—re‐
peatedly—to his original version, then he simply is not a reli‐
able witness. Maybe his memory was faulty. Maybe he was 
not  being  honest.  Either  way,  he  impeached  his  own  testi‐
mony  on  critical  facts.  He  showed  that  his  testimony  is  not 
reliable. At the very least, that’s what a reasonable jury could 
find. 
    Standard  jury  instructions  teach  jurors  that  in  deciding 
what weight to give a witness’s testimony, they may consider 
impeachment by his own prior statements and conflicting tes‐
timony from others. The instructions also teach that in weigh‐
ing the eﬀect of an inconsistent statement, jurors should “con‐
sider  whether  it  was  simply  an  innocent  error  or  an  inten‐
tional falsehood and whether it concerns an important fact or 
an unimportant detail.” Seventh Circuit Pattern Civil Jury In‐
struction 1.14.  
28                                                     No. 17‐1848 

    I do not contend that trivial variations in a witness’s testi‐
mony always require denial of a summary judgment motion 
based on his testimony. The contradictions here, however, go 
to the heart of the case: who was “John Doe,” where did he 
say he bought the heroin, and did the police have any busi‐
ness trusting him? If Jolliﬀ‐Blake cannot keep his sworn testi‐
mony straight on these matters, it is a mistake to say the courts 
must  accept  the  final,  defense‐friendly  version  of  his  testi‐
mony. Consistent with our pattern instructions, this case pre‐
sents issues for trial, not summary judgment. 
    The  majority’s  decision  to  accept  Jolliﬀ‐Blake’s  explana‐
tions for his conflicting testimony and impeachment takes this 
court  well  outside  the  proper  role  for  summary  judgment. 
Maybe this fiasco of a search was the result of an honest but 
too‐credulous  oﬃcer’s  mistake  in  crediting  “Doe.”  That’s 
what  my  colleagues  believe.  But  that’s  not  our  decision  to 
make. Maybe we are just seeing a cover‐up for the fiasco. The 
evidence  also  permits  a  reasonable  inference  that  Jolliﬀ‐
Blake’s  and  Doe’s  defense‐friendly  account  of  any  facts 
simply  does  not  deserve  to  be  believed.  Plaintiﬀs’  claims 
against Jolliﬀ‐Blake should be tried. To that extent, I respect‐
fully dissent.